Order entered October       e ,       2012




                                             In The
                                     Court of Sppeafo
                           jf iftb tBititrict of Cexati at Mattao
                                      No. 05-12-00924-CR

                             ROGELIO ROGER SOTO, Appellan

                                                V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-35886-T

                                             ORDER

       This appeal was filed in this Court on July 9, 2012. The record has not yet been filed, but

is due by October 19, 2012. On July 24, 2012, the Court granted appellant's motion to substitute

counsel, and ordered that W. Tyler Wilson be substituted as appellant's attorney of record in

place of John Tatum. It has come to the Court's attention that appellant's counsel W. Tyler

Wilson died on September 13, 2012, and that Robert Luttrell is in charge of closing the law

office. The motion to substitute counsel reflects that Mr. Wilson was retained to represent

appellant in this appeal. No new attorney has entered an appearance on appellant's behalf

       In light of this information, we ORDER the trial court to conduct a hearing to determine

the following:
    • Whether appellant is indigent and entitled to court-appointed counsel.

    • If is not indigent, whether appellant has retained new counsel to proceed with this appeal
      on the brief filed by Mr. Wilson. If appellant has retained new counsel, the trial court
      shall make a finding as to the name, State Bar number, address, and telephone number of
      new counsel.

    • If appellant is indigent and has not retained new counsel, we ORDER the trial court to
      appoint counsel to represent appellant in this appeal.


    We ORDER the trial court to transmit a record of the proceedings, findings of fact, any

supporting documentation, and any orders, to this Court within THIRTY DAYS of the date of

this order

        We DIRECT the Clerk to send a copy of this order to Robert E. Luttrell III, 4 E.

Chambers Street, Cleburne, Texas 76031-5542.

        The appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                    DAVID L. BRIDGE
                                                    JUSTICE